                IN THE UNITED STATES DISTRICT COURT FOR THE
                                SOUTHERN DISTRICT OF GEORGIA
                                        AUGUSTA DIVISION


SONDRA COMERINSKY,                                    *
                                                      *


       Plaintiff,                                     *
                                                      ■k


               V.                                     *                CV   118-198
                                                      *


AUGUSTA COATING AND                                   *
MANUFACTURING,            LLC and BOB                 *
ROGERS,                                               *
                                                      ■k


       Defendants.                                    *




                                                   ORDER




       This    employment           discrimination          case   arises        from   Plaintiff

Sondra Comerinsky's employment with Defendant Augusta Coating and

Manufacturing,            LLC    (""ACM") .        Before the Court         is   Defendants ACM

and Bob Rogers'            motion to dismiss for failure to state a claim.

For the reasons set forth below.                       Defendants'     motion to dismiss is

GRANTED   IN    PART AND         DENIED       IN    PART.




                                          I.       BACKGROUND


       Plaintiff began her employment with ACM in September 2015 as

a Purchasing Assistant.                 (Am. Compl. ,       Doc. 20,    SI 10. )     Plaintiff's

supervisor          was    Purchasing          Manager      Defendant       Bob     Rogers,   who

allegedly harassed Plaintiff based on her gender.                                (See id. SISl 11-

36.)    Despite multiple attempts to report Rogers to ACM's Human

Resources      C'HR") department. Plaintiff alleges nothing was done to
prevent further harassment, which eventually led Plaintiff to quit

her job in the summer of 2018.         (See id. SISI 17-18, 21-23, 27-29,

37.)

       Plaintiff alleges that ""almost immediately" after the start

of her employment Rogers ""began verbally abusing her."               (Id. SI

11.)   He often called Plaintiff an """ignorant, stupid Yankee,'" a

"" "dumbass,'" """stupid,'" or he would say that she was """slow.'"

(Id. SISl 11, 14-15, 19.)         These comments were made on a ""daily

basis."     (Id. SISI 15, 19, 31.)       Further, Rogers' insults would

normally    occur   during   outbursts    where   he   was   ""screaming"   at

Plaintiff about her work performance or other perceived problems.

(Id. SISl 11, 30-31.)

       Plaintiff also alleges Rogers made numerous discriminatory

comments about women.        Rogers told Plaintiff that ""he liked it

back when women did what they were told without question."              (Id.

SI 17.)    After Plaintiff was in a car accident that caused a back

injury, Rogers made rude comments to ACM vendors about Plaintiff

including """she killed her last brain cell so she's now slow if

you know what I mean. Make sure if you see her driving to get off

the road!'"     (Id.    SI 14.)    Next, Rogers said to Plaintiff """I

thought you women were supposed to be able to multitask at least

100 things at a time - what is your problem, dumbass?'"               (Id. SI

15.)
     Eventually, Rogers became physical with Plaintiff during his

outbursts.      In October 2016, Rogers was upset with Plaintiff about

a purchase order.        (Id. SI 16.)    When Plaintiff tried to hand Rogers

a copy of the purchase order, he slapped it out of her hand leaving

scratches and bruises.           (Id.)    In January 2017, Rogers demanded

Plaintiff print a purchase order that he accused her of making a

mistake on.      (Id. SI 20.)      When Plaintiff tried to give the order

to Rogers, he slapped the document from her hands causing scratches

and bruises.      (Id.)      In March 2017, Plaintiff and ACM's QA Manager

were discussing an issue on the production floor.                (Id. SISI 24-25.)

During that conversation, Rogers came behind Plaintiff, grabbed

her by the arm, and pulled her away.              (Id. SI 25.)    The QA Manager

intervened      by      stepping   between     Plaintiff     and       Rogers     and

instructing Plaintiff to return to her office.             (Id.) As Plaintiff

walked away, Rogers began ''screaming" that he was "'not done with

her.'"   (Id.)        This incident left a bruise on Plaintiff's arm that

she alleges took nearly two months to heal.              (Id.)

     Plaintiff details two other similar incidents.                      First,    in

December 2017, Rogers began yelling at Plaintiff about a customer

order.   (Id.    SI   30.)    While   Plaintiff    discussed     the   issue    with

another employee over the phone, Rogers told Plaintiff to "'get

off the fucking phone now.'"              (Id.)     Even when Plaintiff told

Rogers she resolved the issue he said "'I don't give a fuck'" and

"came at Plaintiff with an open hand as if he was going to hit
her."     (Id.)    A few months prior, Rogers walked into Plaintiff's

office after working on the production floor.                    (Id. ^ 27.)       He

stated, "^Sandy it's hot out on the plant floor and I'm all sweaty.

Get over here and feel me.'" (Id.)              When Plaintiff refused, Rogers

insisted, "^I said get up and put your hand up the back of my shirt

and feel how sweaty I am!'"           (Id. SI 27.)       Plaintiff alleges this

was not an isolated incident.             (Id. SI 28.)

       Plaintiff further alleges that Rogers withheld breaks from

her,    forced    her   to   work   off   the   clock,   and    demanded   she    run

personal errands for him.            (Id. SISI 12, 19, 32-33.)         On March 6,

2018, Rogers forced Plaintiff to end her lunch break early to call

a customer.       (Id. SI 32.)      When Plaintiff attempted to clock back

in, Rogers told her ''I don't give you permission to clock in early.

You fucked this up. You do as I said now!"                     (Id.)   Thereafter,

Rogers ^^routinely" forced Plaintiff to               work through      her lunch

break, but still required her to clock out for an hour.                          (Id.

SI 33.)   Finally, Plaintiff contends Rogers commanded her to carry

heavy boxes despite a documented back injury.^                  (Id. SI 28.)     When

Plaintiff protested, Rogers insisted she move the boxes herself

and not receive help from anyone else.             (Id.)   Plaintiff repeatedly

alleges that Rogers did not insult, ridicule, withhold breaks.




1 ACM's HR Director and other managers instructed Plaintiff to not do any lifting
and provided a special lumbar support office chair to her. (Am. Compl., 5 26.)
                                           4
disregard medical restrictions, or become physical with any male

employees.               11-12, 14-16, 19-20, 30, 33.)

      Plaintiff made multiple complaints to ACM's HR Manager Sarah^

about Rogers' conduct.         After both incidents where Rogers slapped

documents from Plaintiff's hand, she complained to the HR Manager

and showed her injuries.                 (Id. SISI 17, 20-21.)         Although the HR

Manager promised to talk with Rogers, she never did, and often

told Plaintiff     '^that's Bob being Bob.'"^                  (Id. SI 21, 28.)     When

Plaintiff    informed    the        HR    Manager      about    Rogers'   request   that

Plaintiff rub his sweaty back, the HR Manager laughed and dismissed

the   complaint.     (Id.      SI    28.)         In   late    2017,   Plaintiff twice

approached ACM's Operations Manager Mike Welsh with complaints

about Rogers' conduct; both times Welsh never took any action.

(Id. SISI 27, 29.)

      In the spring of 2018, Plaintiff's boyfriend contacted ACM

management about Rogers' behavior and sent a text message directly

to Rogers stating: ""*1 just want to let you know that if you raise

your voice with her one more time you will have the job to do by

yourself.    She is not going [sic] continue to be abused at work by

you.'"    (Id. SI 34.)      The next day. Plaintiff was told that her

boyfriend should not get involved in work matters and she should

resolve her issues directly with Rogers instead of involving other



2 Plaintiff's Amended Complaint does not include Sarah's last name.
3 The HR Manager also discouraged Plaintiff from filing any police report about
the physical incidents with Rogers.         (Id. 1 18.)
                                              5
managers.    (Id. SI 35.)    The HR Manager also called a meeting with

Plaintiff and Rogers.       (Id. SI 36.)    At this meeting, the HR Manager

characterized the text message as ''a direct threat on Rogers' life"

and issued a written warning to Plaintiff.              (Id.)   Further, Rogers

told Plaintiff she needed to raise any problems solely with him; the HR

Manager agreed with Rogers' statement.          (Id.)    Shortly thereafter.

Plaintiff quit her job and filed a charge with the Equal Employment

Opportunity Commission (^"EEGC").          (Id. SISI 37-39.)

      Plaintiff brings federal and state law claims against Rogers

and ACM.    Plaintiff alleges a claim for hostile work environment

and retaliation under Title VII.^           (See id. SISI 67-75.)    Her state

law claims include battery against Rogers; negligent retention and

supervision, ratification, gross negligence and negligence per se

against ACM; and intentional infliction of emotional distress,

punitive damages, and attorney's fees against both Defendants.

(See id. SISI 40-66.)




 Defendants' motion to dismiss construes the Amended Complaint to bring a claim
for disparate treatment. However, Plaintiff's response brief makes no attempt
to address Defendants' arguments to dismiss a disparate treatment claim.
Further, it is not clear that Plaintiff plead such a claim.     In Count VIII of
the Amended Complaint titled ''Sex Discrimination and Harassment in Violation of
Title VII," Plaintiff specifically alleges she was "subjected to a hostile work
environment" from "severe and/or pervasive unwelcome statements and conduct by
Defendant Rogers that substantially interfered with the terms and conditions of
her employment." (Am. Compl., IS 68-69.) Nowhere in Count VIII, or the rest
of the Amended Complaint, does Plaintiff make even a "threadbare recital" of
the elements of a disparate treatment claim. See Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009). Accordingly, the Court does not consider the Amended Complaint
to plead a claim for disparate treatment.
                                       6
      Plaintiff already amended her complaint as a matter of course

in response to Defendants' first motion to dismiss.^                     Currently

before    the   Court    is      Defendants'      renewed   motion      to    dismiss


Plaintiff's      Amended      Complaint        under   Federal   Rule    of    Civil

Procedure 12(b)(6).        (Doc. 23.)




                                 II. LEGAL STANDARD


      A motion to dismiss under Rule 12(b)(6) does not test whether

the plaintiff will ultimately prevail on the merits of the case.

Rather,    it    tests     the     legal    sufficiency     of   the    complaint.

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002) (quoting

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).               Therefore, the court

must accept as true all facts alleged in the complaint and construe

all   reasonable    inferences in          the light most favorable to the

plaintiff.      See Hoffman-Pugh v. Ramsey, 312 F.3d 1222, 1225 (11th

Cir. 2002).

      The court, however, need not accept the complaint's legal

conclusions as true, only its well-pled facts.                Ashcroft v. Iqbal,

556 U.S. 662 (2009).          A complaint also must ''contain sufficient

factual matter, accepted as true, 'to state a claim to relief that

is plausible on its face.'"            Id. at 678 (quoting Bell Atl. Corp.

V. Twoitibly, 550 U.S. 544, 570 (2007)).               The plaintiff is required




5 Because Plaintiff amended her complaint, Defendants' first motion to dismiss
(Doc. 13) is DENIED AS MOOT.
                                           7
to   plead ''factual   content    that   allows    the    court       to   draw   the

reasonable   inference     that   the    defendant       is    liable      for    the

misconduct   alleged."             Although     there     is     no    probability

requirement at the pleading stage, "something beyond . . . mere

possibility . . . must be alleged."          Twombly, 550 U.S. at 556-57

(citing Durma Pharm., Inc. v. Broudo, 544 U.S. 336, 347 (2005)).




                             III. DISCUSSION


      Defendants' motion to dismiss challenges each of Plaintiff's

claims in the Amended Complaint.         First, Defendants seek dismissal

of Plaintiff's Title VII claims against Rogers.               Second, Defendants

argue Plaintiff has not alleged facts to satisfy the necessary

elements for   her   Title   VII claims.       Third,     Defendants move to

dismiss all the state law claims based on jurisdiction and statute

of limitations.        Finally,   Defendants      argue   Plaintiff         has   not

alleged sufficient facts to state a claim for negligence per se.

A. Individual Liability Under Title VII


      Plaintiff's Amended Complaint does not clearly state whether

her Title VII claims are made against ACM, Rogers, or both, nor

does she state whether Rogers is sued in his individual capacity

or as an agent of ACM.     Defendants raise this issue in their motion

to dismiss and request the Court dismiss all Title VII claims

against Rogers.      Plaintiff's response brief makes no attempt to
address this argument or clarify the ambiguities of the Amended

Complaint.

      '"The relief granted under Title VII is against the employer,

not   individual   employees   whose   actions   would    constitute   a

violation of the Act."    Busby v. City of Orlando, 931 F.2d 764,

772 {11th Cir. 1991).    Consequently, ''the only proper individual

defendants in a Title VII action would be supervisory employees in

their capacity as agents of the employer."       Hinson v. Clinch Cty.

Bd. of Educ., 231 F.3d 821, 827 (11th Cir. 2000).        Accordingly, to

the extent Plaintiff brings Title VII claims against Rogers in his

individual capacity, those claims are dismissed.


B. Hostile Work Environment


      To bring a hostile work environment claim under Title VII, an

employee must allege harassment "sufficiently severe or pervasive

to alter the conditions of [her] employment."      Pa. State Police v.

Suders, 542 U.S. 129, 131 (2004).      This requires the employee to

allege the following:


      (1) that [she] belongs to a protected group; (2) that
      [she] has been subject to unwelcome harassment; (3) that
      the harassment [was] based on a protected characteristic
      of the employee . . . (4) that the harassment was
      sufficiently severe or pervasive to alter the terms and
      conditions of employment and create a discriminatorily
      abusive working environment; and (5) that the employer
      is responsible for such environment under either a
      theory of vicarious or of direct liability.
Bryant v. Jones, 575 F.3d 1281, 1296 (11th Cir. 2009) (quoting

Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1275 (11th Cir.

2002)).

       A      viable   hostile    work      environment        claim    requires   the

plaintiff        to    allege     the       ^'workplace        is     permeated    with

discriminatory intimidation, ridicule, and insult."                         Harris v.

Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (internal quotations

omitted).       To that end, there must be some factual basis to show

the    alleged     harassment     was   based    on   the      employee's   protected

characteristic, such as gender.              See Mendoza v. Borden, Inc., 195

F.3d 1238, 1245-46 (11th Cir. 1999).

       Defendants first argue that Plaintiff does not allege facts

to     show     Rogers'   alleged       harassment     was      gender-based.       In

Defendants' view, Rogers calling Plaintiff ''stupid," "ignorant,"

a "dumbass," and the various similar incidents was not harassment

based on Plaintiff's gender.             However, those comments do not exist

in a vacuum.       Rather, they must be viewed in the context of Rogers'

multiple statements displaying a discriminatory attitude towards

women.     See Reeves v. C.H. Robinson Worldwide, Inc., 594 F.3d 798,

808 (11th Cir. 2010) (en banc) ("Workplace conduct is not measured

in isolation . . . . [T]he evidence of harassment is considered

both    cumulatively      and    in   the   totality      of    the    circumstances."

(internal quotation omitted)).




                                            10
        In three separate instances, Rogers stated he "liked it back

when    women     did     what    they   were       told     without      question,"       told

Plaintiff, "I        thought      you    women       were    supposed     to   be    able    to

multitask at least 100 things at a time — what is your problem,

dumbass," and made comments that could be reasonably construed to

promote the stereotype that women were less capable drivers than

men.    (See Am. Compl., ff 14-15, 17.)                   A reasonable inference from

these comments is that Rogers thought women were not as smart or

capable as men and that they should play a subservient role.

Moreover,       Rogers'     subsequent         comments       disparaging      Plaintiff's

intelligence or capabilities, although perhaps not discriminatory

on     their    face,     are     in    line    with        his   previously        expressed

discriminatory view of women.

        Defendants cite several cases to support their proposition

that, except for the three statements just mentioned, none of

Rogers'        comments    or     physical      actions       can    be    considered        in

Plaintiff's hostile work environment claim.                         Defendants rely on

Edwards v. Prime, Inc., 602 F.3d 1276 (11th Cir. 2010), where the

court    determined        that    although         the    plaintiff      alleged     he    was

"threatened, assaulted, and shunned by his Hispanic and Latino co-

workers," he did "not plausibly allege that he was harassed because

he is Caucasian."           Id. at 1301.             That case is distinguishable,

however, because the plaintiff specifically alleged the harassment

he endured was motivated by his complaints to management about the


                                               11
employment of illegal aliens, not because of his race.                       Here,

Plaintiff repeatedly alleges the harassment was related to her

gender      and     the   Amended   Complaint   includes    no   other   obvious

explanation for Rogers' behavior.®            Further, the multiple comments

Rogers made about the intelligence of women or their role in the

workplace are consistent with the insults he directed at Plaintiff

during his frequents outbursts.

       Similarly, in Palmer v. McDonald, 624 F. App'x 699 (11th Cir.

2015) (per curiam), the plaintiff alleged no instances in which

his race or national origin was ''explicitly mentioned."                    Id. at

704.       Conversely, Plaintiff alleges three comments made by Rogers

that mention         her gender, all three of which          cast    women in a

negative light.

       Simply put. Defendants' argument that the alleged harassment

was not related to Plaintiff's gender assumes too much.                  Although

Rogers did not explicitly state Plaintiff was "stupid" because she

was    a    woman    in   every   instance,   the   Court   cannot   view    those

statements in isolation.            Instead, Rogers' insults must be viewed

in the context of his earlier statements that disparage women's

intelligence and call for them to be subservient to men in the




6 In Edwards, the plaintiff brought claims under the Racketeer Influenced and
Corrupt Organizations Act and the Fair Labor Standards Act challenging the
defendant's practice of hiring allegedly illegal aliens. See 602 F.3d at 1284.
The hostile work environment and other employment discrimination claims grew
out of his complaints about the defendant employing illegal aliens. See id. at
1286.   In this case, Plaintiff only alleges employment discrimination and
related state law claims.
                                         12
workplace.           Accordingly, construing the facts in the light most

favorable to Plaintiff, the Court concludes the Amended Complaint

includes sufficient facts to plausibly allege Rogers' harassment

of Plaintiff was motivated by her gender.

          Defendants also challenge the Amended Complaint based on its

failure        to    allege       harassment    that       is   sufficiently        severe    and

pervasive           to    alter    the   terms       and    conditions        of   Plaintiff's

employment.              On this element, the employee must "subjectively

perceive" the harassment as sufficiently severe and pervasive to

alter the terms and conditions of employment.                            Mendoza, 195 F.3d

at 1246 (quoting Harris, 510 U.S. at 21-22).                             The conduct must

also be objectively severe and pervasive enough to alter the terms

and conditions of employment, considering all the circumstances.

Id.       Under the objective inquiry, courts consider four factors:

"(1) the frequency of the conduct; (2) the severity of the conduct;

(3) whether the conduct is physically threatening or humiliating,

or    a    mere      offensive       utterance;       and       (4)   whether      the   conduct

unreasonably interferes with the employee's job performance."                                  Id.

          As   to        the   frequency     factor.        Plaintiff        alleges     Rogers'

harassment          occurred "on         a   daily    basis."         (Am.   Compl.,     SI   15.)

Rogers "constantly" called Plaintiff "stupid" or "ignorant," and

regularly referred to her as a "stupid Yankee."                              (Id. SISI 11, 15,



  Neither party addresses the subjective element; however, it is clear Plaintiff
alleged facts to show she subjectively perceived the harassment as severe and
pervasive considering her multiple complaints about Rogers' conduct.
                                                 13
19.)   With respect to specific examples. Plaintiff details at least

eleven incidents of harassment over her two-year employment at

ACM.    These eleven incidents supplement Plaintiff's allegations

that Rogers' ''verbal abuse" occurred "daily."           (Id. ff 19, 31.)

       With respect to severity. Plaintiff alleges multiple facts to

show that Rogers' conduct went beyond "the sporadic use of abusive

language, gender-related jokes, and occasional teasing" that is

not actionable under Title VII.             Faraqher v. City of Boca Raton,

524 U.S. 775, 788 (1998).        For example, Rogers' outbursts typically

involved screaming obscene language and insults at Plaintiff.              The

alleged harassment eventually escalated three incidents in which

Rogers became physical with Plaintiff.

       The third factor is particularly instructive in this case.

Plaintiff alleges Rogers twice slapped documents from Plaintiff's

hand and once forcefully grabbed her by the arm.               Each of these

three incidents caused physical injuries.            These allegations show

that Rogers' conduct was more than physically threatening, it

escalated to actual physical contact.           Moreover, there is at least

one other incident that can be considered physically threatening.

In December 2017, Rogers began screaming and cursing at Plaintiff

over a customer order and came at her "with an open hand as if he

was going to hit her."      (Am. Compl., SI 30.)

       Rogers   also   engaged    in   conduct    that   can   be   considered

humiliating to Plaintiff.         Rogers told ACM vendors that Plaintiff

                                       14
was ''slow" and insinuated she and other         women   were bad drivers.


Moreover, the regularity and severity of Rogers' insults raises

those comments above mere offensive         utterances and   into conduct


that is actionable under Title VII.         All told, this factor heavily

favors Plaintiff.


     Finally, the Amended Complaint includes concrete examples of

how the alleged harassment changed the terms and conditions of

Plaintiff's employment.     Over the course of Plaintiff's two years

at ACM, Rogers' name-calling        worsened, and     his outbursts      were

sometimes accompanied by physical acts.         Furthermore, Rogers began

forcing   her   to   work through   lunch    breaks   off the   clock,    run

personal errands for him, and perform tasks against medical advice.

Taking Plaintiff's allegations as true, the Court concludes that

the alleged harassment was sufficiently severe and pervasive to

alter the terms and conditions of Plaintiff's employment.         Overall,

Plaintiff alleged sufficient facts to support a plausible claim

for hostile work environment.        Therefore, Defendants' motion to

dismiss that claim is denied.


C. Retaliation



     Under Title VII, it is unlawful to discriminate against any

individual for engaging in a statutorily protected activity, such

as filing a charge of discrimination with the EEOC or using an

employer's internal grievance procedure.         42 U.S.C. § 2000e-3{a);

see also Rollins v. State of Fla. Dep't of Law Enf't, 868 F.2d

                                    15
397, 400 (11th Cir. 1989).                A prima facie case of retaliation

requires a plaintiff to prove that (1) she engaged in a statutorily

protected activity; (2) she suffered an adverse employment action;

and   (3)    there   is    a   causal   link       between   the   two.      Crawford    v.

Carroll, 529 F.3d 961, 970 (11th Cir. 2008).

      Defendants first contend that Plaintiff failed to allege she

engaged      in    protected     activity      because       she    did   not   have    an

objectively reasonable belief that Rogers engaged in gender-based

discrimination.            According     to    Defendants,         Plaintiff    did     not

identify any similar situated male employees that Rogers treated

more favorably, and therefore, is was not objectively reasonable

for her to think Rogers engaged in unlawful discrimination.

      Utilizing       an    employers'    internal          grievance     procedures    or

informally         voicing     complaints          to    supervisors      qualifies      as

protected activity under Title VII.                     Rollins, 868 F.3d at 400.        An

employee claiming retaliation must have ""a good faith, reasonable

belief      that    the    employer     has    engaged       in   unlawful    employment

practices." Little v. United Techs., Carrier Transicold Div., 103

F.3d 956, 960 (11th Cir. 1997).

      In this case, Plaintiff complained about Rogers' harassing

behavior to ACM's HR Manager and Operations Manager.                       During these

complaints. Plaintiff detailed Rogers' comments disparaging women,

the physical incidents, and pointed out that Rogers did not treat

male employees this way.              As shown above. Plaintiff has plead a

                                              16
viable gender-based hostile work environment claim.              Thus, it was

objectively reasonable for her to believe that Rogers engaged in

an unlawful employment practice when she made the complaints.

      Next,   Defendants    argue   that   Plaintiff    did   not   suffer   an

adverse employment action.          Under Title VII's anti-retaliation

provision, "a plaintiff must show that a reasonable employee would

have found the challenged action materially adverse."               Burlington

N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67-68 (2006).              In the

retaliation context, materially adverse "means it well might have

dissuaded a reasonable worker from making or supporting a charge

of discrimination." Id. (internal quotation omitted). The Supreme

Court emphasized that "[c]ontext matters" when analyzing what

constitutes an adverse employment action.            See id. at 69 ("[T]he

significance of any given act of retaliation will often depend

upon the particular circumstances.").^

      Plaintiff argues she suffered an adverse employment action

from the written warning she received after her boyfriend texted

Rogers.    Although reprimands are not, per se, materially adverse

changes under Title VII, they may qualify as adverse employment

actions under the particular circumstances of a case.               See Rayner

V. Dep't of Veterans Affairs, 684 F. App'x 911, 915 (11th Cir.

2017) (citing Burlington, 548 U.S. at 69.)


® The "more liberal view of what constitutes an adverse employment action"
adopted by the Supreme Court in Burlington applies only to Title VII retaliation
claims and "has no application to substantive Title VII discrimination claims."
Crawford, 529 F.3d at 974 n.l4.
                                      17
     Plaintiff alleges that at the meeting where she received the

written warning, Rogers and the HR Manager required Plaintiff to

raise all future harassment complaints solely with Rogers.                The

context of this meeting is important.          Plaintiff and Rogers were

brought together by the HR Manager to discuss Plaintiff's ongoing

issues.    Instead of addressing the         harassment, the     HR Manager

issued a written warning to Plaintiff for her boyfriend's text

message and instructed Plaintiff to raise all future harassment

complaints with     Rogers.     Thus, after the meeting and written

warning, "there was no recourse for her within ACM besides going

to her harasser."     (Am. Compl., 5 37.)     Shortly after the meeting.

Plaintiff ended her employment with ACM.®

     By viewing the facts in the light most favorable to Plaintiff,

the Court concludes that restricting Plaintiff's ability to raise

harassment complaints and issuing her a written warning may have

dissuaded a reasonable worker from making or supporting a charge

of discrimination.     Therefore, Plaintiff plead sufficient facts to

state a plausible claim for retaliation under Title VII.            As such.

Defendants' motion     to dismiss     Plaintiff's   retaliation    claim is

denied.




® Plaintiff makes no attempt to plead a claim for constructive discharge under
Title VII or argue that such a claim may be viable.
                                     18
D. State Law Claims



      Defendants     request     the    Court     decline    jurisdiction      on

Plaintiff's state law claims after dismissing all federal claims.

However, as shown above, Plaintiff has plead a viable claim for

hostile    work    environment    and    retaliation        under   Title    VII.


Consequently, under 28 U.S.C. § 1367, the Court has supplemental

jurisdiction over Plaintiff's state law claims that arise from the

same facts as her federal claims.


     1. Statute of Limitations


      Defendants    contend    that    the   statute   of    limitations     bars


Plaintiff's state law claims that arose more than two years prior

to Plaintiff filing this action.                In Georgia, personal injury

claims, such as the claims made here, are subject to a two-year

statute of limitations.        O.C.G.A. § 9-3-33; M.H.D. v. Westminster

Schs., 172 F.3d 797, 803 (11th Cir. 1999) (personal injury claims

such as ''assault, battery, intentional infliction of emotional

distress, and negligence all constitute claims of injury to the

individual, and therefore are governed by section 9-3-33").

      Plaintiff's brief does not include any arguments responding

to Defendants' statute of limitations defense.              In fact. Plaintiff

completely omits any arguments about her state law claims.                  Courts




10 Defendants make no attempt to identify which claims are supported by actions
or inactions that occurred before November 8, 2016, nor do they mention any
specific facts that should not be considered.
                                        19
in the Eleventh Circuit and elsewhere find that a plaintiff's

"failure to respond is in itself grounds for the Court to rule in

favor of defendant."      Brown v. J.P. Turner & Co., 2011 WL 1882522,

at *5 (N.D. Ga. May 17, 2011); see, e.g.. Black v. N. Panola Sch.

Dist., 461 F.3d 584, 588 n.l (5th Cir. 2006) (finding plaintiff

abandoned claim by failing to defend it in response to a motion to

dismiss); Thompson v. United States, 2019 WL 149553, at *7 n.4

(S.D. Ga. Jan. 9, 2019); Kirkland v. Cty. Comm'n of Elmore Cty.,

2009 WL 596538, at *2 (M.D. Ala. Mar. 6, 2009) (collecting cases).

      Even if Plaintiff offered a response, it is not apparent how

she could successfully refute         Defendants' argument.         Plaintiff

filed this action on November 8, 2018, so any claims that accrued

before November 8, 2016, are untimely under the applicable two-

year limitations period.       However, the statute of limitations does

not entirely bar Plaintiff's state law claims.              Rather, it only

bars claims based on events that occurred before November 8, 2016.

See Tomczyk v. Jocks & Jills Rest., LLC, 198 F. App'x 804, 814-15

(11th   Cir.   2006)   ("There   is   no   basis   for   concluding   that   a

plaintiff who fails to file her complaint in time to cover all of

the tortious conduct inflicted on her is barred from seeking relief

for that which is inflicted during the limitations period.").i2



  The Court's Local Rules provide: "Failure to respond within the applicable
time period shall indicate that there is no opposition to a motion." L.R. 7.5.
12 For example, Plaintiff cannot base her battery claim on the October 2016
episode, but she also alleges two other physical incidents in January and March
2017 that could support the claim. Moreover, negligent retention claims based
on an employer's negligence in retaining the plaintiff's alleged harasser
                                      20
Therefore,     Defendants'   motion     to    dismiss    is     granted   as   to

Plaintiff's state law claims based on actions occurring more than

two years prior to November 8, 2018.


     2. Negligence Per Se Claim


     Finally, Defendants seek dismissal of Plaintiff's negligence

per se claim because she failed to allege a                   violation of any

statute   or   regulation.     Again,      Plaintiff    makes   no   attempt   to

respond to this argument.

     Under Georgia law, negligence per se arises when a defendant

violates a statute or ordinance, satisfying, as a matter of law,

the first two elements of a negligence claim.             Hubbard v. Dep't of

Transp., 256 Ga. App. 342, 349 (2002).           The plaintiff must point

to a statute, ordinance, or regulation that imposes a legal duty.

See id. at 350.     Further, the plaintiff must fall into the class

of persons the statute was intended to protect and suffer the harm

the statute was intended to guard against.              Id.

     Here, Plaintiff does not allege what statute, ordinance, or

regulation Defendants violated.         The Amended Complaint only makes

conclusory allegations that Defendants violated O.C.G.A. §§ 51-1—

4 and 51-1-8.     However, neither of those statutes impose a legal

duty. O.C.G.A. § 51-1-8 is a general tort statute that ''operate[s]

in conjunction with a statute . . . that imposes a legal duty but


accrue, at the latest, on the last day of the plaintiff's employment.   See
Harris v. Fulton-DeKalb Hosp. Auth., 255 F. Supp. 2d 1347, 1374 (N.D. Ga.),
aff'd, 48 F. App'x 742 (11th Cir. 2002).
                                      21
does not expressly provide a cause of action."              See Bellsouth

Telecoimn., LLC v. Cobb Cty. ^   342 Ga. App. 323, 329 (2017), rev^ d

on other grounds, 305 Ga. 144 (2019); see also Reilly v. Alcan

Aluminum Corp., 272 Ga. 279, 280 (2000) (Section 51-1-8 "merely

set[s] forth   general   principals    of   tort   law").   That   statute

cannot, by itself, form the basis of a negligence per se claim

because it imposes no legal duties.

     Similarly, O.C.G.A. § 51-1-4 does not create a legal duty, it

merely defines "slight diligence" and "gross           negligence" under

state law.   To state a claim. Plaintiff must allege violation of

a statute that imposes a legal duty.         See, e.g., Bellsouth, 305

Ga. 144, 153-55 (analyzing whether provision of Georgia Emergency

Telephone Number 911 Service Act gave rise to a legal duty); Wells

Farqo Bank, N.A. v. Jenkins, 293 Ga. 162, 165 (2013) (considering

whether provision of Gramm-Leach-Bliley Act gave rise to a legal

duty); Reilly, 272 Ga. at 280 (evaluating whether Georgia's age

discrimination statute gave rise to a legal duty).            Plaintiff's

reliance on general tort provisions is insufficient to maintain

her negligence per se claim.

     Moreover, Plaintiff cannot invoke Title VII as the statute

underlying her negligence per se claim.        See Owens v. Gen. Elec.

Co., 2010 WL 11493297, at *4-6 (N.D. Ga. Jan. 20, 2010) (citing

Reilly, 272 Ga. at 280.)     Title VII already creates a cause of

action, and Plaintiff asserted claims under that remedial scheme,


                                  22
so she cannot maintain a "duplicative" remedy under state law.

See id.; see also Higdon v. Jackson, 393 F.3d 1211, 1221-22 {11th

Cir. 2004) (holding the plaintiff could not maintain a negligence

per    se   claim   by   alleging   a   violation    of    the   Americans    with

Disabilities Act).         Accordingly, Defendants'          motion   to dismiss

Plaintiff's negligence per se claim is granted.



                                 IV. CONCLUSION


       In   accordance    with    the   foregoing,      Defendants'   motion    to

dismiss (Doc. 23) is GRANTED IN PART AND DENIED IN PART.                       The

parties are DIRECTED to confer and submit a Rule 26(f) Report,

with proposed case deadlines, within seven days of the entry of

this Order, as required by the Court's June 3, 2019 Order.                   (Doc.

33.)    Finally, Defendants' motion to dismiss Plaintiff's original

Complaint (Doc. 13) is DENIED AS MOOT.

       ORDER   ENTERED     at    Augusta,    Georgia,     this           day    of

September, 2019.




                                                                 ^CHTEF JUDGE
                                             UNITED^ STATES DISTRICT COURT
                                                  fERN    DISTRICT OF GEORGIA




                                        23
